DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/19/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Patent No. 6,574,304) hereinafter “Hsieh” in view of Koehler et al. (WO 2006/090321) hereinafter “Koehler”.

Regarding claim 1, Hsieh discloses a method for a medical image analysis [see abstract of Hsieh], comprising:
performing a first CT scan [see column 3, lines 1-5 and FIG. 1 disclosing CT as one exemplary imaging modality for the method of Hsieh] of a region of interest of a subject resulting in a first image with a first resolution;[see FIG. 4 and column 9, lines 25-30 shows the image; see also FIG. 5, step 108 is the initial data acquisition; see column 10, lines 25-27]
applying a medical image processing method to the first image resulting in first values [see column 6, lines 56-65; the CAD algorithm performed results in values such as shape, size, density and curvature of the area of interest which are the first values] representing a first analysis of the region of interest of the subject [see column 9, lines 14-38 disclosing performing CAD processing on the image; see FIG. 5; at step 112 a CAD routine is performed on the image; CAD routine is explained in column 8, lines 38-55], wherein the medical image processing method is configured to identify a section of the first image by selecting a predefined pattern or at least one predefined feature in the first image;[see column 9, lines 35-38; the limits 94 of a core object 96 is identified; see also column 8, lines 43-45; see also FIG. 5, step 114]
determining a range of interest [border lines surrounding the area of interest] of the subject based on the first values wherein the range of interest represents a part of the region of ;[see column 9, lines 35-38; the limits (border coordinates) of a core object are identified.]
applying the same medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject,[see FIG. 5, after acquiring additional image in step 118, the algorithm returns to step 112, wherein CAD processing is performed.(i.e. same processing); see also column 10, lines 58-62]
 wherein the medical imaging processing method is configured to identify a section of the second image by selecting a predefined pattern or at least one predefined feature within the second image. [after the loop returns to step 112, at step 114, the target is identified again; see FIG. 5]
Hsieh does not expressly disclose performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution.
Kohler, directed towards taking a preliminary and then a higher resolution image [see abstract of Koehler] further discloses performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution [see page 13, lines 25-32]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and perform a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution according to the teachings of Koehler in order to provide a increase the accuracy of the image showing a region of interest resulting in improved diagnosis process. doing so would have been applying a known method to the process of Hsieh resulting in improved accuracy of diagnosis which would have been obvious to try by an ordinarily skilled in the art .
claim 2, Hsieh and Koehler discloses the method of claim 1 above [see rejection of claim 1]
Hsieh does not expressly disclose that the first CT scan is performed with a first x-ray dose and the second CT scan is performed with a second x-ray does, wherein the second x-ray dose is higher than the first x-ray dose.
Koehler, directed towards taking a preliminary and higher resolution image [see abstract of Koehler] further discloses that the first CT scan is performed with a first X-ray dose and the second CT scan is performed with a second X-ray dose, wherein the second X-ray dose is higher than the first X-ray dose.[see page 13, lines 25-32 disclosing that the first image is taken with “low-dose” x-ray and the second image is taken with a “high-dose” x-ray]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and make the first CT scan be performed with a first x-ray does and the second CT scan with a second x-ray does, wherein the second x-ray dose is higher than the first x-ray dose according to the teachings of Koehler in order to increase the resolution of the second image compared to the first image.
Regarding claim 3, Hsieh further discloses that the medical imaging processing 20 method comprises at least one of the following sub-steps:
- Extracting of features of the first image; [see column 6, lines 13-20 of Hsieh]
- Classifying the extracted features; [see column 6, lines 16-17]
 -Determining an entropy of the region of interest of the subject; 
- Determining an entropy of the range of interest of the subject;25 
 -Determining a non-uniformity of the region of interest of the subject; and
 - Determining a non-uniformity of the range of interest of the subject. WO 2017/103037 PCT/EP2016/08133124  
Regarding claim 4, Hsieh  further discloses that the first values representing the first analysis comprise at least one value representing an extracted feature, [see column 6, lines 56-65 of Hsieh]  at least one value representing a classified feature [see column 6, lines 15-30 disclosing classification of the features of the image], at least one value representing a determined entropy and/or a at least one value representing determined non-uniformity.5  
Regarding claim 5, Hsieh further discloses that the first values representing the first analysis comprise at least one value representing a sub-region of the region of interest, if a feature for the sub-region has been determined ;[see column 9, lines 35-38; the limits (border coordinates) of a core object are identified.]10 and/or if the feature for the sub-region has been classified, in particular with respect to a predefined class or type, and/or if an entropy of at least a predefined entropy-value has been determined for the sub-region, and/or if a non-uniformity of at least a predefined degree of non-uniformity has been 15 determined for said sub-region.  
Regarding claim 6, Hsieh further disclose that the second values representing the second analysis comprise at least one value representing an extracted feature, at least one value representing a classified feature [see column 8, lines 42-50 disclosing the value is classification of the organs to lesions or normal tissue], at least one value representing a 20 determined entropy and/or at least one value representing a determined non-uniformity.
Regarding claim 14, Hsieh and Koehler discloses the method of claim 1 above [see rejection of claim 1]
Hsieh does not disclose a segmentation step between step a) and b).
Koehler further discloses a segmentation step between step a) and b), wherein said segmentation step consists in manually or automatically segment a volume to be-analyzed in the scanned region of interest, the medical 0 image processing method of step b) being applied only to said volume to-be analyzed.[see page 5, lines 5-15 and page 13, lines 22-32]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and include a segmentation step between step a) and b), wherein said segmentation step consists in manually or automatically segment a volume to be-analyzed in the scanned region of interest, the medical 0 image 

Regarding claim 16, Hsieh discloses a system for a medical image analysis [see abstract], comprising:
20- a CT scanner; [CT imaging system 10; see FIG. 1 and column 3, lines 27-35]
- a control circuitry [system controller 24; see column 3, lines 55-65]]; and 
- a processing circuitry [computer; see column 3, lines 58-63];
 wherein the control circuitry is configured to control the CT scanner [see column 3, liens 55-58], such that the CT scanner performs a first CT scan of a region of interest of a subject resulting in a first image 25with a first resolution[see FIG. 4 and column 9, lines 25-30 shows the image; see also FIG. 5, step 108 is the initial data acquisition; see column 10, lines 25-27];
wherein the processing circuitry is configured to apply a medical image processing method to the first image resulting in first values [see column 6, lines 56-65; the CAD algorithm performed results in values such as shape, size, density and curvature of the area of interest which are the first values] representing a first analysis of the region of interest of the subject [see column 9, lines 14-38 disclosing performing CAD processing on the image; see FIG. 5; at step 112 a CAD routine is performed on the image; CAD routine is explained in column 8, lines 38-55], wherein the medical image processing method is configured to identify a section of the first image by selecting a predefined pattern or at least one predefined feature in the first image;[see column 9, lines 35-38; the limits 94 of a core object 96 is identified; see also column 8, lines 43-45; see also FIG. 5, step 114]
wherein the processing circuitry is configured to determine a range of interest [border lines surrounding the area of interest] of the subject based on the first values wherein the range of interest represents a part of the region of interest where at least one predefined pattern ;[see column 9, lines 35-38; the limits (border coordinates) of a core object are identified.]
wherein the processing circuitry is configured to apply the same medical imaging processing method to the second image resulting in second values representing a second analysis of the range of interest of the subject,[see FIG. 5, after acquiring additional image in step 118, the algorithm returns to step 112, wherein CAD processing is performed.(i.e. same processing); see also column 10, lines 58-62]
 wherein the medical imaging processing method is configured to identify a section of the second image by selecting a predefined pattern or at least one predefined feature within the second image. [after the loop returns to step 112, at step 114, the target is identified again; see FIG. 5]
Hsieh does not expressly disclose wherein the control circuitry is configured to control the CT scanner such that the CT scanner performs a performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution.
Kohler, directed towards taking a preliminary and then a higher resolution image [see abstract of Koehler] further discloses performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution [see page 13, lines 25-32]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and perform a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution according to the teachings of Koehler in order to provide a increase the accuracy of the image showing a region of interest resulting in improved diagnosis process. doing so would have been applying a known 
Regarding claim 19, Hsieh discloses a non-transitory computer-readable medium [memory 38] having one or more executable instructions stored thereon [see column 3, lines 60-63] which, when executed by at least one processor, cause the at least one processor to perform a method for a medical image analysis.[see column 3, lines 60-63 and claim 34 of Hsieh] comprising:
performing a first CT scan [see column 3, lines 1-5 and FIG. 1 disclosing CT as one exemplary imaging modality for the method of Hsieh] of a region of interest of a subject resulting in a first image with a first resolution;[see FIG. 4 and column 9, lines 25-30 shows the image; see also FIG. 5, step 108 is the initial data acquisition; see column 10, lines 25-27]
applying a medical image processing method to the first image resulting in first values [see column 6, lines 56-65; the CAD algorithm performed results in values such as shape, size, density and curvature of the area of interest which are the first values] representing a first analysis of the region of interest of the subject [see column 9, lines 14-38 disclosing performing CAD processing on the image; see FIG. 5; at step 112 a CAD routine is performed on the image; CAD routine is explained in column 8, lines 38-55], wherein the medical image processing method is configured to identify a section of the first image by selecting a predefined pattern or at least one predefined feature in the first image;[see column 9, lines 35-38; the limits 94 of a core object 96 is identified; see also column 8, lines 43-45; see also FIG. 5, step 114]
determining a range of interest [border lines surrounding the area of interest] of the subject based on the first values wherein the range of interest represents a part of the region of interest where at least one predefined pattern or predefined feature is to be expected;[see column 9, lines 35-38; the limits (border coordinates) of a core object are identified.]
,[see FIG. 5, after acquiring additional image in step 118, the algorithm returns to step 112, wherein CAD processing is performed.(i.e. same processing); see also column 10, lines 58-62]
 wherein the medical imaging processing method is configured to identify a section of the second image by selecting a predefined pattern or at least one predefined feature within the second image. [after the loop returns to step 112, at step 114, the target is identified again; see FIG. 5]
Hsieh does not expressly disclose wherein the control circuitry is configured to control the CT scanner such that the CT scanner performs a performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution.
Kohler, directed towards taking a preliminary and then a higher resolution image [see abstract of Koehler] further discloses performing a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution [see page 13, lines 25-32]
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and perform a second CT scan of the range of the interest of the subject resulting in the second image, with a second resolution, wherein the second resolution is higher than the first resolution according to the teachings of Koehler in order to provide a increase the accuracy of the image showing a region of interest resulting in improved diagnosis process. doing so would have been applying a known method to the process of Hsieh resulting in improved accuracy of diagnosis which would have been obvious to try by an ordinarily skilled in the art .

Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Patent No. 6,574,304) hereinafter “Hsieh”  and Koehler as applied to claim 1 above, and further in view of Stringfield et al. (U.S. Patent No. 10,339,648) hereinafter “Stringfield”.
Regarding claim 8, Hsieh discloses that that the medical image processing method applied in step b) to the first image comprises the sub-steps:- Identifying at least one first lesion at the first image, wherein each first lesion represents a tumor; WO 2017/103037 PCT/EP2016/08133125 [see column 5, lines 55-60 of Hsieh].
Hsieh does not disclose determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor.
 Stringfield, directed towards detection of tumor area by image processing [see abstract of Stringfield] discloses determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor; and 
- Determining the first values based on the at least one first periphery. 0 [see column 2, lines 39-50 and claim 5]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step b) of the method of Hsieh and include determining a first periphery of teach first lesion wherein each first periphery represents an active region of the respective tumor according to the teachings of Stringfield in order to detect the ear that requires further higher resolution imaging.
Regarding claim 9 Hsieh discloses that the medical image processing method applied in step e) to the second image comprises the sub-steps: - Identifying at least one second lesion at the second image, wherein each second lesion represents a tumor; [see column 5, lines 55-60 of Hsieh].
Hsieh does not disclose determining a first periphery of each first lesion, wherein each first periphery represents an active region of the respective tumor.
[see abstract of Stringfield] discloses Determining a second periphery of each second lesion, wherein each second 10 periphery represents an active region of the respective tumor; and - Determining the second values based on the at least one second periphery. [see column 2, lines 39-50 and claim 5]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step b) of the method of Hsieh and include determining a second periphery of each second lesion wherein each second periphery represents an active region of the respective tumor according to the teachings of Stringfield in order to detect the ear that requires further higher resolution imaging.
Regarding claim 10, Hsieh and Koehler discloses all the limitations of claim 9 above [see rejection of claim 9]
Hsieh does not disclose the sub steps of step c) : deterring for each first lesion a sub-range within region of interest of the subject
Stringfield further discloses that step c) comprises the sub-steps:
- Determining for each first lesion a sub-range within of region of interest of the 0 subject, such that each sub-range represents the first periphery, or at least a part thereof, of the respective first lesion and - Determining the range of interest of the subject based on the at least on sub-range.  [see column 11, lines 57-67 of Stringfield]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the step c) of the method of Hsieh further and include Determining for each first lesion a sub-range within of region of interest of the 0 subject, such that each sub-range represents the first periphery, or at least a part thereof, of the respective first lesion and - Determining the range of interest of the subject based on the at least on sub-range according to the teachings of Stringfield in order to increase the accuracy of the process.
claim 11, Hsieh and Koehler discloses all the limitations of claim 10 above [see rejection of claim 10]
Hsieh does not disclose at least one of the sub-ranges is an axial range, which represents an area of metastatic tissue, in particular a maximal area of metastatic tissue..
Stringfield further discloses that at least one of the sub-ranges is an20 axial range, which represents an area of metastatic tissue, in particular a maximal area of metastatic tissue. [see column 2, lines 31-40 and FIG. 8 of Stringfield] 
It would have been obvious to person of ordinary skill level in the art at the time of the filing of the invention to modify the sub region of the Hsieh and make the sub-ranges in axial range which represents an area of metastatic tissue, in particular a maximal area of metastatic tissue according to the teachings of Stringfield in order to distinguish the metastatic areas.
Regarding claim 12, Hsieh and Koehler discloses all the limitations of claim 1 above [see rejection of claim 1]
Hsieh does not disclose that the second CT scan is composed of several CT sub-scans, in particular at least one CT sub-scan for each sub-range.
Stringfield further discloses that the second CT scan is composed of several CT sub-scans, in particular at least one CT sub-scan for each sub-range [see column 11, lines 57-67 of Stringfield]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and make the second CT scan composed of several CT sub-scans, in particular at least one CT sub-scan for each sub-range according to the teachings of Stringfield in order to increase the accuracy of imaging by imaging each sub-area separately.
Regarding claim 13, Hsieh and Koehler discloses all the limitations of claim 1 above [see rejection of claim 1]
Hsieh does not disclose that the second scan is a dynamic contrast enhanced CT scan.
.WO 2017/103037 PCT/EP2016/08133126 [see column 6, lines 5-10 of Springfield] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and make the second scan be a dynamic contrast enhanced CT scan according to the teachings of  Stringfield in order to provide a more accurate and enhanced image of the tissue.
Regarding claim 15, Hsieh and Koehler discloses all the limitations of claim 1 above [see rejection of claim 1]
Hsieh does not disclose extracting a plurality of volumetric slabs, and calculating a significance metric for each slab, and determining the slab for which the highest significance metric has been calculated and determining the range of interest of the subject based on first values, such than the range of interest corresponds to at least a part of the slab for which the highest significance metric has been calculated.
Stringfield further discloses that step b) comprises the following sub-steps: - Extracting a plurality of volumetric slabs from the first image [see column 11, lines 57-67 of Springfield] and10 - Calculating a significance metric of each slab, wherein the first values represent the significance metrics of the plurality of slabs [see column 11, lines 24-35 disclosing calculating convexity of each slab]; wherein step c) comprises the following sub-steps: - Determining the slab of the plurality of slabs for which the highest significance metric has been calculated;[see column 11, lines 35-50] and0 - Determining the range of interest of the subject based on first values, such that the range of interest corresponds to at least a part of the slab for which the highest significance metric has been calculated.[see column 11, lines 50-65]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Hsieh further and add the steps of extracting a plurality of volumetric slabs, and calculating a significance metric for each slab, and determining the slab for which the highest significance metric has been calculated and determining the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Patent No. 6,574,304) hereinafter “Hsieh” in view of Stringfield et al. (U.S. Patent No. 10,339,648) hereinafter “Stringfield” as applied to claim 1 above, and Kuntz et al. (U.S. Publication No. 2013/0303884) hereinafter “Kuntz”.
Regarding claim 7, Hsieh and Koehler discloses all the limitations of claim 1 above [see rejection of claim 1]
Hsieh does not disclose that the first resolution refers to 8-10 lp/cm and the second resolution refers to 11-24 lp/cm.
Stringfield, directed towards detection of tumor area by image processing [see abstract of Stringfield] discloses that the firs resolution were 8-10 lp/cm [see column 20, lines 33-35 of Stringfield]
Kuntz, directed towards radiological diagnosis of the tissue [see abstract of Kuntz] further disclose that the second resolution refers to 11-24 lp/cm [see [0170] of Kuntz]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first resolution of Hsieh and make it correspond to 8-10 lp/cm according to the teachings of Stringfield in order to have low resolution for the first image, and apply the second resolution at 11-24 lp/cm according to the teachings of Kuntz in order to have higher resolution. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 23325  

Response to Arguments
Applicant’s arguments, see applicant’s arguments, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koehler reference disclosing specifically taking a second image with a higher resolution. As a result, the instant Office Action has been made non-final.

25Conclusion
no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793